                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                            HELENA DIVISION

 TIMOTHY EDWARD SPENCER,                          CV 18-00028-H-BMM-JTJ

              Plaintiff,

       vs.                                                  ORDER

 DR. VIRGINIA HILL, DR. STEVEN
 PALMERI, NURSE LORI
 SWANSON, NURSE JACK
 PRESTON, RICHARD OPPER, JOHN
 GLUCKERT and DR. PERINEAN,

              Defendants.


      Plaintiff Timothy Spencer, a state prisoner proceeding in forma pauperis and

without counsel, has filed a Declaration for Entry of Default. (Doc. 20.) He

contends Defendants failed to timely answer or otherwise defend against his

claims. (Doc. 20.) Rule 55(a) of the Federal Rules of Civil Procedure provides,

“[w]hen a party against whom a judgment for affirmative relief is sought has failed

to plead or otherwise defend, and that failure is shown by affidavit or otherwise,

the clerk must enter the party’s default.”

      Pursuant to the federal statutes governing proceedings in forma pauperis and

cases filed by prisoners, federal courts must engage in a preliminary screening of a


                                             1
case to assess the merits of the claims. 28 U.S.C. § 1915(e)(2); 28 U.S.C. §

1915A(a). The Court conducted this screening on October 22, 2018. (Doc. 10.)

Because Mr. Spencer is proceeding in forma pauperis, “[t]he officers of the court

shall issue and serve all process.” 28 U.S.C. § 1915(d). The Court requested

Defendants to waive service of summons which they did on November 21, 2018.

(Doc. 14.) Defendants timely filed an Answer to Mr. Spencer’s Complaint on

December 20, 2018. (Doc. 17). As such, there is no basis for entry of default.

      ACCORDINGLY, IT IS HEREBY ORDERED THAT Mr. Spencer’s

Declaration for Entry of Default (Doc. 20) is DENIED.

      DATED this 7th day of January, 2019.


                                       /s/ John Johnston
                                      John Johnston
                                      United States Magistrate Judge




                                         2
